Citation Nr: 1433948	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-02 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to December 2, 2009, and entitlement to a rating higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.
ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2003 to March 2004 and from June 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2010, the RO granted an increased rating to 50 percent for PTSD, effective December 2, 2009.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's paperless, electronic (Virtual VA) claims file has been considered in in the below rendered decision.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability for VA compensation purposes has not been shown.

2.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and continued to the present.

3.  For the entire appeal period, the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an initial 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
Initially, the Board notes that service connection for tinnitus and a 100 percent rating for PTSD for the entire appeal period is granted.  Thus, regarding those issues, the Veteran is awarded a full grant of benefits, and further VCAA discussion is unnecessary.

Regarding service connection for bilateral hearing loss, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a February 2009 letter. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA treatment records, a private medical opinion, and lay statements.  Additionally, the Veteran was afforded a November 2010 VA audiological examination addressing hearing loss.  The audiological examination was conducted by an audiologist who tested the Veteran's hearing acuity and documented the Veteran's complaints regarding his hearing difficulties.  The examination for hearing loss is adequate for adjudicative purposes.  The examiner reviewed the Veteran's claims file and hearing loss complaints, recorded pertinent clinical findings, and rendered a definitive, objective opinion regarding hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As discussed further below, the Board finds the audiological examiner's opinion regarding tinnitus to be inadequate.  However, that opinion does not render the objective hearing loss findings inadequate, and therefore, a new audiological examination is not warranted.

The duties to notify and to assist have been complied with, and there is no additional evidence that needs to be obtained prior to the rendering a decision.  The Veteran has not been prejudiced in this regard.


II.  Hearing Loss and Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition, manifested during service, either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  The threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought, specifically a hearing loss disability. In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

At the November 2010 VA audiological examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
15
25
25
20
15
LEFT
25
25
20
20
20

The average pure tone threshold in both ears is 21 decibels.  The Maryland CNC Test yielding the following results: 94 percent, right ear and 96 percent, left ear.  The examiner stated that pure tone test results indicated normal hearing bilaterally, speech reception thresholds were in agreement with pure tone test results, and word recognition scores were excellent bilaterally.

The Veteran contends that he suffers from hearing loss due to loud noise exposure during combat.  The Veteran and his wife testified to such at the Travel Board hearing.  Also, they submitted statements specifically commenting on his hearing loss, to include having difficulty hearing conversations with background noise and needing the TV volume to be loud.

Despite the Veteran's contentions, the VA audiological examination indicates that the Veteran does not meet the requirements for a bilateral hearing loss disability for VA compensation purposes, and there is no medical evidence of record indicating otherwise, to include the Veteran's STRs.  See 38 C.F.R. § 3.385.  The VA examination showed that none of the pure tone values were greater than 25 decibels, and neither ear had a Maryland CNC Test result less than 94 percent.  Therefore, the Veteran does not have a current bilateral hearing loss disability.

While the Veteran is competent to say he has experienced hearing loss, he is not competent to determine that he has hearing loss for VA compensation purposes.  As such, the Board finds the objective findings of the VA audiological examination to be the most probative evidence of record regarding bilateral hearing loss, and service connection for bilateral hearing loss must be denied.  The preponderance of the evidence is against that service connection claim, and the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3.

Tinnitus

The Veteran seeks service connection for tinnitus, and he asserts that the tinnitus resulted from excessive noise exposure during his active service.  The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's service personnel records show that his military specialty was rifleman.  During the Travel Board hearing, the Veteran contended that he experiences ringing in the ears as a result of exposure to bombs exploding and firefighting, to include machine guns or small arm fires, and that the ringing has continued since that exposure.  The Board finds that the details the Veteran provided during the hearing are credible and consistent with his duties as a rifleman.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  While the November 2010 examiner opined that the Veteran's tinnitus is not at least as likely as not related to his military service, the examiner's opinion did not adequately take into consideration the Veteran's contentions about the onset and continuation of his tinnitus.

As such, the Board finds that a state of relative equipoise as to whether the current tinnitus is related to service has been reached here.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Therefore, the benefit-of-the-doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).

III.  PTSD

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

The Veteran seeks an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to December 2, 2009, and entitlement to a rating higher than 50 percent thereafter.

Following a thorough review of the record, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 100 percent rating for the entire appeal period, which is characterized by total occupational and social impairment.

Regarding occupational impairment, a December 2009 a letter from the Veteran's employer reports that, on one occasion, another corrections officer observed the Veteran not interacting with fellow staff members who were attempting to speak with him and that the Veteran was failing to respond to radio calls made to him.  The subsequent incident report stated that the Veteran appeared to be unaware and unresponsive to his surroundings.  This incident led to the loss of his job.

Furthermore, a January 2010 statement from the Veteran's employer noted that the Veteran had excessive absenteeism due to his signs and symptoms upon his return from deployment and that his physical appearance had deteriorated significantly.  He was noted to be unkempt, dirty, and dazed.  Additionally, a January 2010 letter from a private psychologist states that the Veteran's psychological condition renders him unable to perform work tasks of a corrections officer.  Also, a VA psychiatrist wrote a December 2009 letter to the Veteran's employer indicating that the Veteran's PTSD has been episodically symptomatic, and that his symptoms are often aggravated by his work as a corrections officer.

Regarding social impairment, VA PTSD examinations, from June 2009, April 2010, and November 2012, and VA treatment records cumulatively show the following symptoms: nightly nightmares about the blast exposure he experienced in service, avoidance symptoms, tending to be socially isolated, hyperarousal symptoms including sleep maintenance difficulties, and increased irritability such as becoming verbally aggressive, memory problems, intrusive thought about combat experiences, attempts to avoid trauma triggers, irritability, hypervigilance, sleep disturbance, emotional numbing, feeling distant/cut off from others, depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, neglect of personal appearance and hygiene, and intermittent inability to perform ADLs, including minimal personal hygiene.

The aforementioned evidence is consistent with the Veteran and his wife's testimony at the Travel Board hearing.  The hearing transcript also shows testimony that sometimes the Veteran sees "things that aren't there and hear things that aren't real;" his wife makes sure he takes showers and eats; difficulty relating to others; he sits at home a lot and is not involved in any group or community activities; he gets irritated a lot; he sort of dissociates himself from stressful situations; and he has only has one friend.  The wife added that there are a lot of marriage problems because the Veteran does not want to spend time with anyone and that he spends little time with their two young children.  She also stated she has found him at night pacing back and forth, worrying about the fact that there is somebody that wants to hurt their family.

Furthermore, the evidence shows, throughout the entire appeal period and as far back as October 2008, that the Veterans GAF scores have generally been in the 41-50 range and 31-40 range, indicating that there are serious symptoms or serious impairment in social, occupational, or school functioning; and some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, respectively.  Moreover, the November 2012 VA examiner reported that the Veteran's mental health diagnoses results in total occupational and social impairment, which is the criteria for a 100 percent rating.

Importantly, the 2012 VA examiner indicated that the Veteran's occupational and social impairment with regard to his mental diagnoses could best be described as total occupational and social impairment, which characterizes a 100 percent rating.  The Veteran's GAF score was 40 at that examination.  The examiner also noted that the Veteran's wife is in a caregiver program and that she stays at home to care for the Veteran.  The Veteran and his wife reported that he is 100 percent disabled on Social Security, which they believe is for PTSD.  

The Board is cognizant of the Veteran's hearing testimony, requesting a rating of 70 percent in light of "gun laws"; however, the Board is bound by VA's laws and regulations.  The Board finds that the evidence supports an initial rating of 100 percent for the Veteran's PTSD for the entire period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

TDIU

The Board notes that a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised during the course of the appeal of the assigned disability rating for the Veteran's service-connected PTSD; therefore, a claim for a TDIU is considered part of the claim for benefits for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, a 100 percent rating for the Veteran's PTSD for the entire appeal period has been granted.  While service connection for tinnitus has been granted, the maximum rating allowable for that disability is 10 percent, 38 C.F.R. § 4.86, Diagnostic Code 6260 (2013), and service connection is not in effect for any other disabilities that are independently ratable at 60 percent.  As such, the decisions in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010) do not apply and the TDIU matter is moot.




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.

An initial evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


